 JEWEL TEA CO., INC.,EISNER FOOD STORES DIVISION319IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-'nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,itwillbe recommended that it cease and desist therefrom and take certain affirmativeaction to effectuate the policiesof the Act.It having been found that the Respondent has refused to bargaincollectively withLodge No.113, International Association of Machinists,AFL-CIO, therebyinterfer-ing with,restraining,and coercing its employees,itwill be recommendedthat theRespondent cease and desist therefrom.Itwill be further recommended that theRespondent,upon request,bargaincollectivelywith LodgeNo. 113,InternationalAssociation of Machinists,AFL-CIO,with respect to rates of pay,wages, hours of.employment,and other terms and conditions of employment of employees withinthe appropriate unit,and if an understanding is reached,embody such understandingin a signed agreement.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case,I make the following:CONCLUSIONS OF LAW1.Lodge No.113, International Association of Machinists,AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.2.All production and maintenance employees at Respondent'splant, excludingclerical and professional employees,guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin themeaning of Section 9(b) of the Act.3.Lodge No. 113,InternationalAssociation of Machinists,AFL-CIO, was, onJuly 18, 1957, and at all times since has been,the exclusive representative of allemployees in the appropriate unit for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act.4.By refusing to bargaincollectivelywith Lodge No. 113,InternationalAsso-ciation of Machinists,AFL-CIO,as the exclusive bargaining representative of theemployees in the appropriate unit,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By said acts the Respondent has interferedwith,restrained,and coerced itsemployees in the exercise of rights guaranteed in Section7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Jewel Tea Co., Inc.,Eisner Food Stores DivisionandUnitedRetailWorkers Union(Independent),Petitioner.Case No.13-RC-6478.August 4,1959DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election,executed by the parties on March 23,1959,an electionby secret ballotwas conducted on April 11, 1959, under the direction and supervisionof the Regional Director for the Thirteenth Region among the em-ployees in the appropriate unit.At the conclusion of the election, the124 NLRB No. 35. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties were furnished a tally of ballots which showed that of approxi-mately 70 eligible voters, 38 cast valid ballots for, and 20 cast validballots against, the Union.There were no challenged ballots and 1void ballot.On April 15, 1959, Retail Clerks International Association, AFL-CIO, hereinafter called the Retail Clerks, which was not a party tothe stipulation, filed timely objections to the election.On April 21,1959, following an investigation, the Regional Director issued andduly served upon the parties his report on objections, in which herecommended that the objections be overruled and that the Petitionerbe certified as the bargaining representative of the employees in theappropriate unit.The Retail Clerks filed timely exceptions to theRegional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the stipulation of the parties, the objec-tions, the Regional Director's report on objections, and the RetailClerks' exceptions.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization herein involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section .9 (b)' of the Act :All employees employed at the Employer's stores located in Mat-toon, Sullivan, Charleston, and Tuscola, Illinois, including employeesin the stores' retail bakery departments, and including all part-timeemployees who have averaged 12 or more hours per week during the6 weeks ending March 21, 1959, but excluding the store manager, allmeat department employees, all bakery manufacturing employees, all.guards, professional employees, supervisors as defined in the Act, allmaintenance employees, and all part-time employees who have aver-aged less than 12 hours per week during the 6 weeks ending March21, 1959.5.In its objections, the Retail Clerks contends that the RegionalDirector erred in failing to give it notice of the instant petition andthereafter refusing to postpone the election upon being notified of theRetail Clerks' interest among the employees in the unit involved andits desire to be placed on the ballot. JEWEL TEA CO., INC., EISNER FOOD STORES DIVISION321The record discloses that on November 1, 1958, the Retail Clerksnotified the Regional Director of its interest in employees in thisEmployer's stores in the Champaign-Urbana, Illinois, area, and there-after, pursuant to notice from the Regional Director, participated inan election among employees in that area, which is 23 to 60 miles fromthe stores involved herein.Subsequently, on April 9, 1959, the RetailClerks notified the Regional Director, in writing, of its interest amongthe employees in the unit herein involved and requested postponementof the election scheduled to be held'April 11, 1959.No evidence ofinterest was submitted with the April 9 letter.At approximately 3p.m. on April 10, 1959, one authorization card was submitted, signedby an employee in the Charleston store.No additional cards have beensubmitted.We agree with the Regional Director that under the circumstancesthe November 1, 1958, letter of the Retail Clerks was insufficient toapprise the Regional Director that it had an interest in the employeesinvolved herein.Similarly, we feel that the Regional Director wasnot arbitrary in refusing to postpone the election to permit the RetailClerks to participate in the election on the basis of an interest showingof 1 card out of a unit of 70 employees, submitted several hours beforethe close of business on the day preceding the scheduled election herein.Having found the objections to be without merit, and as the Peti-tioner has received a majority of the valid ballots cast in the election,,we shall certify it as the collective-bargaining representative of theemployees in the appropriate unit.[The Board certified United Retail Workers Union (Independent)as the designated collective-bargaining representative of the em-ployees in the unit herein found appropriate.]CHAIRMANLEEDOM,dissenting:The Board, in overruling the objections to this election, is denyinga place on the ballot to a union which was entitled to participate in theelection both because it met the Board's requirements therefor andbecause of the representations of the Regional Director with which itfully complied.In adopting the Regional Director's recommendation that the ob-jections be overruled, my colleagues apparently agree that, under thecircumstances, he properly found that the showing of interest of theRetail Clerks International Association, AFL--CIO, was "so late andso insubstantial" that "it should not be permitted to interfere with ascheduled election."The showing of interest was, however, not late. It has customarilybeen Board practice, in consent-election cases, to place on the ballot thename of any union which presents, as here, inadvance of the election525543-60-vol. 124-22 322DECISIONSOF NATIONALLABOR RELATIONS BOARDdate, a showing of interest dated prior to the Regional Director'sapproval of the consent-election agreement.The instant union wasnever given notice of this proceeding. It inquired by letter, receivedby the Chicago Regional Office on April 9, about the pending election,expressing a desire to participate.By telephone call later that day, itexplained to the Regional Director that its authorization cards werein Terre Haute, Indiana.The Regional Director thereupon advisedthe union to have the cards in the Regional Office the next day, April10.In accordance with these -instructions, the Union presented acard, dated prior to the approval of the consent-election agreement,at 3 p.m. on April 10. Clearly, therefore, the presentation was timely,as customarily required by the Board, and as represented by theRegional Director himself.Nor was the showing of interest insufficient.The Board does notrequire a "substantial" showing of interest for participation in anelection by an intervenor.' Indeed, the Board customarily deems asingle authorization card to be sufficient for this purpose.Accordingly, as the union's interest showing was sufficient andtimely, its name should have been placed on the ballot. I would there-fore set the election aside and direct a second election with both unionson the ballot.1 See,e.g.,Beneke Corporation,109 NLRB 1191;HughesGun Company,97NLRB913;Boeing Airplane Company,86 NLRB 368.Anchor Aluminum Corp.andTextile Workers Union of America,AFL-CIO,Petitioner.Case No. 9-RC-10046.August 4, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing of-ficer of the National Labor Relations Board.His rulings made at thehearing are free from prejudicial error and are affirmed.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel [Mem-bers Rodgers, Jenkins, and Fanning].Upon the entire record, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9 (c) (1)and Section 2 (6) and (7) of the Act.'1 The Employer and the Intervenor,United Brotherhood of Aluminum&Metal Work-ers of North America, NOITU,assert as a bar to this petition their contract executed124 NLRB No. 40.